Citation Nr: 9935023	
Decision Date: 12/16/99    Archive Date: 12/23/99

DOCKET NO.  98-02 971A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to an increased evaluation for post-operative 
residuals of a right knee injury with mild perineal nerve 
damage, currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. L. Wright, Counsel


INTRODUCTION

The veteran had active service from April 1946 to March 1949, 
and from October 1950 to November 1951.  This appeal arises 
from a June 1997 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, 
North Carolina, which denied an increased evaluation, in 
excess of 20 percent disabling, for the veteran's service-
connected right knee disorder.  The veteran appealed this 
determination.

In a written statement received by the RO in March 1998, the 
veteran requested a hearing before a member of the Board of 
Veterans' Appeals (Board).  However, he withdrew this request 
during his hearing before the RO's Hearing Officer in June 
1998.


REMAND

The veteran was afforded a VA orthopedic examination in May 
1997 in order to evaluate the severity of his service-
connected right knee disability.  The examiner diagnosed 
status post medical meniscectomy and excision of Baker's cyst 
with five degrees hyperextension and degenerative joint 
disease (suggesting that degenerative joint disease is now 
associated with the service-connected disability.  In his 
report, the examiner noted that there was full range of 
motion in the affected joint, and that there was no weakness 
present.  However, he did not address whether there was pain 
on motion, or whether the veteran suffered from additional 
disability due to other factors, such as pain on motion or 
with use, especially during flare-ups.  

In this regard, the Board notes that, when evaluating 
musculoskeletal disabilities, the VA may, in addition to 
applying schedular criteria, consider granting a higher 
rating in cases in which functional loss due to limited or 
excess movement, pain, weakness, excess fatiguability, or 
incoordination is demonstrated, and those factors are not 
contemplated in the relevant rating criteria.  See 38 C.F.R. 
§§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 204-7 
(1995).  As the medical evidence currently of record does not 
reflect full consideration of the factors noted above, the 
Board finds that the veteran should undergo another 
orthopedic evaluation, with neurological consultation, to 
assess the full nature and extent of his service-connected 
disability.  Prior to scheduling such examination, however, 
the RO should associate with the claims file all outstanding 
records of medical treatment of the veteran.

The Board also notes that, in written contentions submitted 
directly to the Board in October 1999, the veteran's 
representative has argued that the veteran was entitled to 
multiple evaluations on his service-connected right knee 
disability based on the VA's General Counsel (GC) decision in 
VAOPGCPREC 23-97.  The Board notes, in that precedent 
opinion, the General Counsel of VA held that a veteran who 
has arthritis and instability in his knees may receive 
separate ratings under Codes 5003 and 5257, for disability 
due to arthritis and to instability.  See VAOPGCPREC 23-97 
(July 1, 1997; revised July 24, 1997).  Moreover, the VA 
General Counsel has since held, that separate ratings are 
only warranted in these types of cases when the veteran has 
limitation of motion in his knees to at least meet the 
criteria for a zero-percent rating under Codes 5260 or 5261, 
or (consistent with DeLuca v. Brown, 8 Vet. App. at 204-7 and 
38 C.F.R. §§  4.45 and 4.59) where there is probative 
evidence showing the veteran experiences painful motion 
attributable to his arthritis.  See VAOPGCPREC 9-98 (Aug. 14, 
1998).  Thus, following completion of the additional 
development noted above, the Board should consider whether 
separate evaluations for arthritis and instability are 
warranted.  

Under these circumstances, the undersigned finds that further 
development is required, and the case is hereby REMANDED to 
the RO for the following action:

1.  The RO should appropriately contact 
the veteran and request the names and 
addresses of all healthcare providers who 
treated his right knee disability from 
May 1997 to the present time.  After 
securing any necessary release(s), the RO 
should obtain any such outstanding 
records, to include those from any 
identified VA medical center or 
outpatient clinic.  Once obtained, all 
records must be associated with the 
claims folder.  However, if any such 
records are not available, or the search 
for any such records otherwise yields 
negative results, that fact should 
clearly be documented in the claims file.  

2.  Following completion of the above 
development, the veteran should be 
afforded a VA orthopedic examination.  
The purpose of this examination is to 
determine the full nature and extent of 
the veteran's service-connected right 
knee disability.  All necessary tests, 
studies, and consultations (to include a 
neurological consult) should be 
accomplished, and all clinical findings 
should be set forth in detail.  The 
examiner should specifically provide 
answers to the following questions in his 
report:  

a.  Is it at least as likely as not 
that the veteran currently has 
degenerative joint disease in the 
right knee joint associated with the 
service-connected right knee injury 
and subsequent surgeries?  

b.  What is the range of motion in 
the veteran's right knee, measured 
in degrees? 

c.  Has the veteran's service-
connected right knee disability 
resulted in frequent episodes of 
locking, pain, or effusion?

d.  Is there instability in the 
veteran's right knee as a result of 
his service-connected disability?  
In the examiner's best medical 
judgment, would this instability be 
characterized as slight, moderate, 
or severe?

e.  Does the veteran experience pain 
on motion, weakened movement, excess 
fatigability, or incoordination 
during the examination?  If so, the 
examiner should report the extent of 
any additional range of motion loss 
due to such factors.   

f.  To what extent does the veteran 
experience increased functional 
limitation (resulting from pain, 
weakness, instability, excess 
fatigability or incoordination) 
during flare-ups or after repeated 
use over a period of time?  If so, 
the examiner should report the 
degree of additional range of motion 
loss due to such factors.  

g.  What is the degree of the 
veteran's industrial impairment due 
to his service-connected right knee 
disability?

3.  Thereafter, the RO must review the 
claims folders and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is not undertaken, or is 
incomplete, including if the requested 
examination does not include all opinions 
requested, appropriate corrective action 
is to be implemented.

4.  After completion of the foregoing 
requested development, and after 
completion of any other development 
deemed warranted by the record, the RO 
should adjudicate the veteran's claim for 
an increased evaluation for his right 
knee disability.  Such adjudication 
should be accomplished on the basis of 
all pertinent evidence of record, and all 
pertinent legal authority, specifically 
to include the DeLuca decision and the VA 
General Counsel opinions governing 
awarding separate evaluations for 
arthritis and instability.  The RO should 
provide adequate reasons and bases for 
its decision, citing to all governing 
legal authority and precedent, and 
addressing all issues and concerns that 
are noted in this REMAND.

5.  If the determination on the above 
noted issue remains adverse to the 
veteran, he and his representative should 
be furnished with a supplemental 
statement of the case (SSOC) and given a 
reasonable opportunity to respond before 
the case is returned to the Board for 
further appellate consideration.

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication, and it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time period.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).












